       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 1 of 34




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                          ATHENS DIVISION

CLYDE ARMORY, INC., ROSS LEE LEROHL,         :
BARRY HITCHCOCK                              :
FAMILY CHIROPRACTIC OF ATHENS, INC.,         :
and ATHENS MARINE, INC.,                     :
                                             :
      Plaintiffs,                            :
                                             :
v.                                           :        CIVIL ACTION NO.
                                             :
UNIFIED GOVERNMENT OF                        :        3:20-CV-00042-CAR
ATHENS-CLARKE COUNTY,                        :
BLAINE WILLIAMS, in his official capacity as :
Manager of Athens-Clarke County, Georgia,    :
and JUDD DRAKE, in his official capacity as  :
Attorney of Athens-Clarke County, Georgia,   :
                                             :
      Defendants.                            :
_________________________________________:

                     FIRST AMENDED COMPLAINT

      COME NOW Plaintiffs and, pursuant to Federal Rules of Civil Procedure

15(a)(1)(A) and 20(a)(1), hereby file this First Amended Complaint against

Defendants, Unified Government of Athens-Clarke County (hereinafter “Defendant

ACC”), Blaine Williams in his official capacity as County Manager (“Defendant

Williams”), and Attorney Judd Drake in his official capacity as County Attorney

(“Defendant Drake”), challenging the constitutionality of Defendant ACC’s

Ordinance for the Second Declaration of a Local State of Emergency Related to
             Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 2 of 34




COVID-19; And for Other Purposes (the “Shelter in Place Ordinance”)1 as applied

to Plaintiffs and other similarly situated individuals and businesses across Athens-

Clarke County, Georgia, respectfully showing the Court as follows:

                                              INTRODUCTION

                                                        1.

           This is a civil action for declaratory, injunctive, and other equitable relief on

behalf of the Plaintiffs, whose business operations and ability to maintain a

livelihood have been and will continue to be subject to unduly intrusive requirements

under the Shelter in Place Ordinance. As explained herein, the Shelter in Place

Ordinance violates the Constitution of the United States and the Constitution of the

State of Georgia, as well as Georgia statutory law. Accordingly, this Court should

hold it as unlawful, enjoin Defendant Drake and Defendant Williams and their

subordinates from enforcing it, declare individual Plaintiffs’ right to continue to

pursue a livelihood as healthy individuals, declare corporate Plaintiffs’ right to carry

on their businesses as essential businesses under Georgia law, and award Plaintiffs

their costs, including reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988(b).

                                                        2.

           The Shelter in Place Ordinance is in violation of the Due Process and Equal

Protection guarantees of the United States Constitution and the Constitution of the


1
    A true and correct copy of which is attached hereto as Exhibit A.
                                                          -2-
          Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 3 of 34




State of Georgia because there is no rational basis that requires all businesses to

cease their business operations and quarantine healthy individuals. See e.g., Old

South Duck Tours v. Mayor & Alderman of City of Savannah, 272 Ga. 869 (2000).

                                       3.

      The Shelter in Place Ordinance’s overly broad and vague language permits

Defendants to arbitrarily interfere with Plaintiffs’ day-to-day business operations

and livelihood by permitting Defendants to arbitrarily define which businesses are

and are not “Essential Businesses,” which are generally exempt from the Shelter in

Place Ordinance. See Bullock v. City of Dallas, 248 Ga. 164 (1991).

                                       4.

      The classification and distinctions created by the Shelter in Place Ordinance

are arbitrary and capricious and bear no rational basis to the purpose of the Shelter

in Place Ordinance.

                                       5.

      On its face, the Shelter in Place Ordinance exceeds the scope of the Defendant

ACC’s presumed police powers and therefore violates substantive due process as

applied to Plaintiffs and all other individuals and businesses in Athens-Clarke

County.




                                        -3-
           Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 4 of 34




                                       6.

      The Shelter in Place Ordinance, as it applies to Plaintiffs and other individuals

and businesses in Athens-Clarke County, is not a valid exercise of Defendant ACC’s

presumed police power, because closing Plaintiffs’ businesses and quarantining

healthy individuals is not substantially related to public health, safety or general

welfare.

                                       7.

      Not only is the Shelter in Place Ordinance unfair and unwise as a matter of

economic policy, it is unlawful as a legal matter. The irrational and arbitrary

treatment of gun store, restaurant, chiropractic, and marine dealership employees

and owners, and others who desire to obtain chiropractic services, or purchase and

possess firearms, food and beverages, and marine boats and inspections violates the

Equal Protection Clause of the United States Constitution and the Constitution of the

State of Georgia.

                                       8.

      The Shelter in Place Ordinance also violates the right to bear arms secured by

the Second Amendment of the United States Constitution and Article I, Section I,

Paragraph VIII of the Georgia Constitution.




                                         -4-
          Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 5 of 34




                                       9.

      Because the Shelter in Place Ordinance manifestly infringes upon several

constitutional provisions and violates Plaintiffs’ rights to operate their businesses

and pursue employment, the ordinance should be declared unconstitutional. See e.g.

Ga. Const. art. I, § 2, ¶ V, Paragraph V Cobb County School District v. Barker, 271

Ga. 35 (1999).

                                       10.

      Plaintiffs bring this suit under Georgia law and 42 U.S.C. § 1983, which

provides a cause of action for “the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws” of the United States.

                                    PARTIES

                                       11.

      Plaintiff Clyde Armory, Inc. (“Clyde Armory”) is a Georgia corporation

engaged in the business of purchasing, trading, and selling firearms, ammunition,

tools, and other defensive and safety supplies to law enforcement and civilians.

Plaintiff’s principal place of business is 4800 Atlanta Highway, Athens, Georgia

30606.

                                       12.

      Plaintiff Ross Lee Lerohl is an individual who is a resident of Athens-Clarke

County.


                                        -5-
          Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 6 of 34




                                      13.

      Plaintiff Barry Hitchcock is an individual who is a resident of Athens-Clarke

County.

                                      14.

      Plaintiff Family Chiropractic of Athens, Inc. (“Family Chiropractic”) is a

Georgia corporation engaged in the business of providing chiropractic services.

Plaintiff’s principal place of business is 2330 W. Broad Street, Athens, GA 30606.

                                      15.

      Plaintiff Athens Marine, Inc. (“Athens Marine”) is a Georgia corporation

engaged in the business of selling and inspecting watercraft, including providing

inspections and maintenance for the watercraft of the United States Environmental

Protection Agency, the United States Geological Survey, and the Georgia

Department of Natural Resources, and the fire and rescue boats of the Athens-

Clarke, Walton, Barrow, and Oconee counties’ fire and rescue departments. Plaintiff

Athens Marine’s principal place of business is 135 Trade Street, Bogart, Georgia

30622.

                                      16.

         Defendant ACC is the governing body of Athens-Clarke County with

authority and control over the operation of businesses within its jurisdiction and

enforcement of the Code of Ordinances.


                                         -6-
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 7 of 34




                                      17.

      Defendant Blaine Williams is named in his official capacity as the Manager

of the Unified Government of Athens-Clarke County and is responsible for

implementing and enforcing the Shelter in Place Ordinance.

                                      18.

      Defendant Judd Drake is named in his official capacity as the Attorney for the

Unified Government of Athens-Clarke County and is responsible for implementing

and enforcing the Code of Ordinances of Athens-Clarke County, including the

Shelter in Place Ordinance.

                                      19.

      Defendants were served with the original Complaint by the Athens-Clarke

County Sheriff Department.

                                JURISDICTION

                                      20.

      This Court has jurisdiction over this action. Defendant ACC is an agency of

Athens-Clarke County, and Defendants Drake and Williams are Georgia residents

who are joint obligors, joint promisors, agents, or copartners of Defendant ACC and

act on behalf of Defendant ACC in Georgia.




                                        -7-
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 8 of 34




                                        21.

      Venue is proper in Athens-Clarke County because Defendant ACC is subject

to venue as an agency of Athens-Clarke County (e.g,, Hoffman v. Dept. of

Corrections, 218 Ga. App. 363 (1995)) and Plaintiffs have suffered harm in Athens-

Clarke County as alleged herein. Venue is proper in Athens-Clarke County as to

Defendants Williams and Drake due to their official capacities as joint obligors, joint

promisors, agents, or copartners of Defendant ACC.

                           FACTUAL BACKGROUND

                                        22.

      On March 16, 2020, pursuant to O.C.G.A. § 38-3-51, Governor Brian Kemp

declared a state of emergency existed due to COVID-19.

                                        23.

      On March 19, 2020, purporting to act pursuant to O.C.G.A. § 38-3-28,

Defendant ACC passed the Shelter in Place Ordinance.

                                        24.

      Section 2 of the Shelter in Place Ordinance provides that all individuals living

within Athens-Clarke County “shall shelter at their place of residence,” “maintain

social distancing of at least six feet from any other person when they are outside

their residence,” and “may leave their residences only for Essential Activities,




                                         -8-
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 9 of 34




Essential Governmental Functions, or to operate Essential Businesses, all as defined

in Section 10.”

                                         25.

      Section 3 of the Shelter in Place Ordinance provides that “[a]ll businesses with

a facility in the County, except Essential Businesses as defined below in Section 10,

are required to cease all activities at facilities located within the County.”

Meanwhile, “[a]ll Essential Businesses are strongly encouraged to remain open.” Id.

                                         26.

      Section 5 of the Shelter in Place Ordinance prohibits “[a]ll travel . . . except

Essential Travel and Essential Activities as Defined below in Section 10.”

                                         27.

      Section 10.a. of the Shelter in Place Ordinance provides that individuals may

leave their residence only to perform “Essential Activities,” as defined as activities

or “tasks essential to their health and safety or to the health and safety of their family

or household members . . . .;” “[t]o obtain necessary services or supplies for

themselves and their family;” to engage in outdoor activity; to care for a family

member or pet in another household; or “[t]o perform work providing essential

products and services as an Essential Business or to otherwise carry out activities

specifically permitted in [the Ordinance].”




                                           -9-
           Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 10 of 34




                                          28.

          Section 10 of the Shelter in Place Ordinance does not define “Essential

Businesses” as including gun stores or other stores that sell weapons and tools that

are designed for safety and self-defense. Nor does Section 10 define “Essential

Businesses” to encompass chiropractic services or marine dealerships. Instead,

Section 10.f defines “Essential Businesses” as including the following:

     i.     Healthcare Operations and Essential Infrastructure;
    ii.     Grocery stores, certified farmers’ markets, farm and produce stands,
            supermarkets, food banks, convenience stores, and other
            establishments engaged in the retail sale of canned food, dry goods,
            fresh fruits and vegetables, pet supply, fresh meats, fish, and poultry,
            and any other household consumer products (such as cleaning and
            personal care products). This includes stores that sell groceries and
            also sell other nongrocery products, and products necessary to
            maintaining the safety, sanitation, and essential operation of
            residences;
   iii.     Food cultivation, including farming, livestock, and fishing;
   iv.      Businesses that provide food, shelter, and social services, and other
            necessities of life for economically disadvantaged or otherwise
            needy individuals;
     v.     Newspapers, television, radio, and other media services;
    vi.     Gas stations and auto-supply, auto-repair, and related facilities;
   vii.     Banks and related financial institutions;
  viii.     Hardware stores;
    ix.     Plumbers, electricians, exterminators, and other service providers
            who provide services that are necessary to maintaining the safety,
            sanitation, and essential operation of residences, Essential
            Activities, and Essential Businesses;
    x.      Businesses providing mailing and shipping services, including post
            office boxes;
   xi.      Educational institutions—including public and private K-12
            schools, colleges, and universities—for purposes of facilitating
            distance learning or performing essential functions, provided that


                                            - 10 -
         Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 11 of 34




          social distancing of six-feet per person is maintained to the greatest
          extent possible;
  xii.    Laundromats, drycleaners, and laundry service providers;
 xiii.    Restaurants and other facilities that prepare and serve food, but only
          for delivery or carry out. Schools and other entities that typically
          provide free food services to students or members of the public may
          continue to do so under this Order on the condition that the food is
          provided to students or members of the public on a pick-up and take-
          away basis only. Schools and other entities that provide food
          services under this exemption shall not permit the food to be eaten
          at the site where it is provided, or at any other gathering site;
 xiv.     Businesses that supply products needed for people to work from
          home;
  xv.     Businesses or manufacturers that supply other essential businesses
          with the support or supplies necessary to operate;
 xvi.     Businesses that ship or deliver groceries, food, goods, or services
          directly to residences;
xvii.     Airlines, taxis, and other private transportation providers providing
          transportation services necessary for Essential Activities and other
          purposes expressly authorized in this Order;
xviii.    Home-based care for seniors, adults, or children;
 xix.     Residential facilities and shelters for seniors, adults, and children;
  xx.     Professional services, such as legal, accounting services, real estate
          services, when necessary to assist in compliance with legally
          mandated activities;
 xxi.     Unless otherwise preempted by state law, childcare facilities
          providing services that enable employees exempted in this Order to
          work as permitted. To the extent possible, childcare facilities must
          operate under the following mandatory conditions:
             1. Childcare must be carried out in stable groups of 12 or fewer
                (“stable” means that the same 12 or fewer children are in the
                same group each day).
             2. Children shall not change from one group to another.
             3. If more than one group of children is cared for at one facility,
                each group shall be in a separate room. Groups shall not mix
                with each other.
             4. Childcare providers shall remain solely with one group of
                children.



                                         - 11 -
          Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 12 of 34




                                                   29.

        On its website, Defendant ACC maintains a List of Businesses Considered

Essential and Not Considered Essential.2 On March 21, 2020, Defendant ACC

updated its website to recognize “Gun Stores” as “Essential Businesses.”3                                 On

March 25, 2020, one day after this action was filed in the Athens-Clarke County

Superior Court and pointed out the website’s arbitrary updates, Defendant ACC

updated its website again to state the following:

        In the evolving pandemic, the Mayor and Commission may modify
        allowances related to Essential Businesses by amending the
        Declaration. Even for Essential Businesses, compliance with the
        Social Distancing Requirements of the Declaration is required and
        expected.

(Emphasis in original.)4

                                                   30.

        To date, despite many updates to the list, Defendant ACC has not amended

the Shelter in Place Ordinance a single time. Compare Exhibit C with Exhibit B.

                                                   31.

        Defendant ACC’s website also includes a webpage to provide “Ongoing

updates of FAQs related to the ordinance.”5 In response to the question of whether


2
  See “Athens-Clarke County Business Categories for 2nd Declaration of Local Emergency Order on March 19, 2020,”
https://www.athensclarkecounty.com/DocumentCenter/View/67309/List-of-Businesses-Considered-Essential-and-Not-
Considered-Essential (a true and correct copy of which is attached hereto as Exhibit B).
3
  A true and correct copy of the March 21, 2020, 8:49 P.M. update is attached hereto as Exhibit C.
4
  See Exhibit B.
5
  See “Are Gun Stores and Places that Sell Guns Considered Essential?,” (last updated, Mar. 22, 2020, 1:53 P.M.),
https://www.accgov.com/Faq.aspx?QID=1169 (a true and correct copy of which is attached hereto as Exhibit D).
                                                    - 12 -
           Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 13 of 34




“gun stores and places that sell guns [are] considered essential,” the webpage

provides the following:

          The Second Amendment protects an individual’s right to bear arms.
          Although courts have found that that right is not unlimited and that
          certain regulations are constitutional (e.g., prohibitions on carrying
          concealed weapons, prohibitions on felons possessing firearms),
          caution should be used when passing any regulation that would affect
          this constitutional right. It is very likely that an ordinance that closed
          gun stores would violate the Second Amendment. See, e.g., District of
          Columbia v. Heller, 554 U.S. 570 (2008), where the U.S. Supreme
          Court found that District of Columbia’s ban on hand guns violated the
          Second Amendment.

          In Heller, the Court noted that hand guns were commonly used for self
          defense. Closing gun stores arguably has the same effect as banning
          hand guns – it interferes with an individual’s right to self defense.
          Accordingly, gun stores should be considered “necessary to
          maintaining the safety…of residences” under section 10.a.ii of the
          ordinance and may remain open, provided they comply with Social
          Distancing requirements as outlined in the emergency management
          ordinance.6

(Emphasis added.) However, Defendant ACC’s webpage lacks the force of law.

While Defendants argue that gun stores are “Essential Businesses” under Section

10.a.ii of the Shelter in Place Ordinance, it is Section 10.f. which defines “Essential

Businesses,” not Section 10.a. Section 10 defines only “Essential Activities.”

          The language of Section 10.a.ii. providing that individuals may leave their

residence to obtain necessary “products necessary to maintain the safety, sanitation,

and essential operation of residences,” may be construed as defining shopping for



6
    Id.
                                            - 13 -
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 14 of 34




guns as an “Essential Activity.”       However, the Shelter in Place Ordinance’s

definition of “Essential Businesses” in Section 10.f. omits any similar language. By

failing to include a definition of “Essential Businesses” which encompasses

“products necessary to maintain . . . safety,” the ordinance fails to define guns stores

as “Essential Businesses.” Therefore, pursuant to Section 3, the ordinance orders

the cessation of all activities of guns stores in Athens-Clarke County. Thus, while

purchasing guns may be an “Essential Activity” under Section 10.a., the ordinance

does not allow for guns stores to be open for individuals to carry out such essential

activity, as gun stores are outside of the definition of “Essential Businesses” under

Section 10.f.

                                        32.

      Plaintiff Lerohl is a college student and an employee at an Athens restaurant.

As a direct and proximate cause of the Shelter in Place Ordinance, Plaintiff Lerohl—

a healthy individual—has lost his job and the quarantine is actively prohibiting him

from seeking employment opportunities and a source of income to continue his

livelihood at businesses other than the businesses which have been arbitrarily

deemed to be essential under the ordinance.

                                        33.

      Plaintiff Barry Hitchcock is a chiropractic doctor who owns and operates

Plaintiff Family Chiropractic.      Plaintiffs Hitchcock and Family Chiropractic


                                         - 14 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 15 of 34




commonly diagnose and manage mechanical spine pain and treat patients who have

headaches and neck and back pain.

                                       34.

      As a direct and proximate result of the Shelter in Place Ordinance, Plaintiff

Hitchcock—a healthy individual—has been forced to quarantine against his will.

The Shelter in Place Ordinance imposes a quarantine on Plaintiff Hitchcock which

arbitrarily orders him to close his business.     Plaintiff Hitchcock has suffered

economic and noneconomic harm as his business has lost business as a direct effect

of the Shelter in Place Ordinance not including chiropractic facilities as “Essential

Businesses.”

                                       35.

      As a direct and proximate result of the Shelter in Place Ordinance, Plaintiff

Family Chiropractic has been instructed to close its business by an Athens-Clarke

County Code Enforcement employee named “Suzanne McCook.” Such closure

would force Plaintiffs Hitchcock and Family Chiropractic to forbear from treating

their patients and receiving an income. Plaintiff Family Chiropractic and other

chiropractic facilities in Athens-Clarke County are arbitrarily excluded from the

Shelter in Place Ordinance. Because of the vague language of the Shelter in Place

ordinance and demand from Athens-Clarke County Code Enforcement, Plaintiff




                                        - 15 -
         Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 16 of 34




Family Chiropractic has suffered economic and noneconomic harm and is unsure of

its rights.

                                        36.

       Plaintiff Athens Marine has been negatively affected by the Shelter in Place

Ordinance because it has left Plaintiff Athens Marine and its customers unsure as to

whether its business is defined as an “Essential Business” under Section 10.f. As a

consequence of the vague ordinance, Plaintiff Athens Marine closed its business for

a day before making the decision to reopen and wait for Defendants to inform it that

its business is not considered an essential business. The language of the ordinance

does not encompass dealerships which provide essential inspections and

maintenance services for lifesaving and environmental protection services.

   COUNT ONE: EMERGENCY INJUNCTION AND DECLARATORY
  JUDGMENT DECLARING THE SHELTER IN PLACE ORDINANCE IS
     AN ULTRA VIRES ACT AND AN ABUSE OF POLICE POWERS
                                        37.

       Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs.

                                        38.
       Even though the proposed declaration is termed a Shelter in Place Ordinance,

its effect is that of a quarantine or order of isolation, as contemplated by O.C.G.A. §

31-12-4. Under the Department of Public Health regulations promulgated pursuant

to that statute, “‘Isolate’ means to separate, confine, or restrict the movement of
                                         - 16 -
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 17 of 34




persons who are infected with a communicable disease,” See Ga. Comp. R. & Regs.

511-9-1-.02(7), and “‘Quarantine’ means to separate, confine, or restrict the

movement of persons who were or may have been exposed to a communicable

disease,” See Id. at -.02(12).

                                       39.

      These regulations also define “social distancing” as “the measures taken

whether voluntarily or under an administrative or judicial order to limit or prevent

the spread of disease or exposure to toxic conditions. Such measures may include

exclusion policies, isolation, quarantine, curfew, partial or complete closure of

facilities including places of business, whether public or private, and restriction of

movement, including the closing of borders.” Id. at -.02(13).

                                       40.

      It is clear that the Shelter in Place Ordinance by Defendant ACC mandates

“social distancing” as defined by regulation. However, the effect of the declaration

on the residents of Athens-Clarke County goes well beyond simply restricting

movement or curfew—it is nothing less than a quarantine of tens of thousands of

people who are not infected with the Coronavirus nor have they been exposed to the

Coronavirus. This sort of baseless confinement of healthy individuals violates the

United States Constitution.



                                        - 17 -
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 18 of 34




                                        41.

      In the case of Jew Ho v. Williamson, 103 F. 10 22–23 (C.C.N.D. Ca. 1901),

the U.S. District Court for the Northern District of California considered the

constitutionality of the City of San Francisco’s quarantining of twelve blocks of a

neighborhood due to a suspected outbreak of bubonic plague, when there was no

evidence of the presence of disease throughout the entire neighborhood. The court

held that the “quarantine cannot be continued, by reason of the fact that it is

unreasonable, unjust, and oppressive, and therefore contrary to the laws limiting the

police powers of the state and municipality in such matters.” Id. at 26. This Shelter

in Place Ordinance does exactly what the court held to be unconstitutional in San

Francisco — control the movement of a large number of people who were not

infected or necessarily exposed to any infectious disease.

                                        42.

      Similarly, the Court of Appeals of New York (New York’s highest appellate

court) considered the legality of the confinement of people in Brooklyn who refused

to be vaccinated against smallpox when they were not alleged to have been infected

with the disease nor exposed to an infected person. See In re Smith, 101 Sickles 68,

146 N.Y. 68 (1895). In examining the powers of the health commissioner of the city

of Brooklyn, the court found that “there must be an inspection of persons and things,

and the resulting discovery, if they are not actually ‘infected’ with disease, that they


                                         - 18 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 19 of 34




have been ‘exposed’ to it, and that the conditions actually exist for a communication

of contagion, in order to bring into operation the power to isolate.” Id. at 76. Since

the people who the commissioner quarantined were not infected, and nor was there

proof that they were exposed to smallpox, the court held that the imprisonment of

the petitioners in their houses was illegal. Id. at 77. The Shelter in Place Ordinance

by the ACC government here is likewise illegal.

                                       43.

      The Shelter in Place Ordinance also has a complete lack of due process in

challenging the restriction of people to their homes. A quarantine or isolation order

issued by the Department of Public Health is reviewable through a specific appeal

procedure. See Ga. Comp. R. & Regs. 511-9-1-.05(2). However, when such an

order is issued during a public health emergency proclaimed by the Governor—such

as is the case now—review of the order is accomplished through the provisions of

O.C.G.A. § 38-3-51(i).

                                       44.

      The provisions of the Shelter in Place Ordinance provide no similar

mechanism for an appeal.        A resident of Athens-Clarke County, who the

municipality believes is in violation of Shelter in Place Ordinance, would be subject

to fines and potential incarceration, and could only challenge the lawfulness of his

or her arrest through the court system. Again, a resident who believes themselves to


                                        - 19 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 20 of 34




be subject to an illegal detention could also file a writ of habeas corpus. However,

habeas is an extraordinary remedy, and its availability to challenge an illegal

detention does not eliminate the requirement that the government allow a resident

who is subject to a quarantine or isolation order a legal process to challenge that

order. This Shelter in Place Ordinance makes no provision for that challenge.

                                       45.

      The extensive citation to state laws and regulations above also brings up the

second major issue with the Shelter in Place Ordinance: it purports to legislate in an

area for which the General Assembly has enacted general laws, in violation of

O.C.G.A. § 36-35-3(a). See, e.g., O.C.G.A. §§ 31-2A-4 (describing the powers of

the Department of Public Health); 31-12-2.1 (enumerating the duties of the

Department of Health during a public health emergency); 31-12-4 (granting to the

Department of Public Health and county boards of health the authority to isolate,

segregate, or quarantine persons).

                                       46.

      O.C.G.A. § 31-12-2.1 is especially pertinent here, as it appears to grant the

Department of Public Health the primary responsibility for responding to public

health emergencies. Ga. Comp. R. & Regs. 511-9-1-.01 clearly states that the

purpose of the regulations promulgated in that chapter are so that the Department of

Public Health and county health boards can take appropriate action to respond to


                                        - 20 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 21 of 34




public health issues. Ga. Comp. R. & Regs. 511-9-1-.04 specifically states that “the

District Health Directors may, in their capacity as chief executive officers of the

County Boards of Health, exercise the authorities and powers set forth in Titles 31

of the Georgia Code, including social distancing, as determined necessary to control

the spread of disease.” This action, however, can only be done through the District

Health Director issuing an administrative order. See id. at -.04(e). Furthermore, the

Governor’s Emergency Declaration provides that the Department of Public Health,

working with the Georgia Emergency Management and Homeland Security Agency,

shall take necessary action to respond to the emergency. See Governor’s Executive

Order of March 14, 2020, Declaring a Public Health State of Emergency for Novel

Coronavirus (COVID-19) at p. 3 attached as Exhibit E.

                                       47.

      The State’s enactment of statutes and extensive regulations in this area of

public health, in addition to the Governor’s declaration of a public health emergency,

show a clear intent to legislate within this field. Therefore, Athens-Clarke County

government’s attempt to legislate in this area is preempted by state law. Titles 31

and 38 grant the state government certain powers to address a public health

emergency, but those powers are not delegated to local governments (excepting the

county boards of health).




                                        - 21 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 22 of 34




                                      48.

      The Shelter in Place Ordinance is also unlawful because Defendant ACC lacks

authority to pass laws which restricts the sale of firearms. Although the Ordinance

purports to be passed pursuant to emergency powers that became available to local

governments when Governor Kemp declared a state of emergency, the Emergency

Management Act expressly prohibits placement of restrictions on the sale of guns.

See, O.C.G.A. § 38-3-51(d) (“In addition to any other emergency powers conferred

upon the Governor by law, he may . . . (8) Suspend or limit the sale, dispensing, or

transportation of alcoholic beverages, explosives, or combustibles; provided,

however, that for purposes of this paragraph, the terms ‘explosives’ and

‘combustibles’ shall not include firearms or ammunition or any component

thereof . . . .” (emphasis added)).

                                      49.

      Further, the Shelter in Place Ordinance is unlawful because it does not define

“essentials” to include firearms and ammunition, which are clearly used to preserve,

protect, and sustain life, health, safety, and economic well-being.         This is

inconsistent with Georgia law since O.C.G.A. § 38-3-58 defines essential goods as

“goods that are consumed or used as a direct result of a state of emergency declared

by the Governor or that are consumed or used to preserve, protect, or sustain life,

health, safety, or economic well-being.” (emphasis added).

                                       - 22 -
            Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 23 of 34




                                         50.

          The General Assembly has taken great measures to clarify that it does not

intend to provide any government official or entity the power to limit the sale of

firearms during an emergency. See O.C.G.A. §38-3-51(d) (specifically providing

that the governor’s power restrict the sale of combustibles does not encompass

firearms); O.C.G.A. § 38-3-37 (prohibiting the government from (1) seizing

firearms, (2) prohibiting possession of any firearm or ammunition, or (3) prohibiting

license holders from carrying weapons during a state of emergency so long as

possessing or carrying the weapon was not unlawful prior to the declaration of the

state of emergency).

                                         51.

          Furthermore, as recognized by Defendant ACC’s webpage,7 the Second

Amendment of the U.S. Constitution prevents Defendant ACC from passing an

ordinance which closes gun stores. Article I, Section I, Paragraph VIII of the Georgia

Constitution also protects Plaintiff’s right to bear arms.

                                         52.

          Based on the above, Plaintiff believes the Shelter in Place Ordinance is an

ultra vires act and an abuse of police powers and is thus unconstitutional. The




7
    See Exhibit D.
                                          - 23 -
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 24 of 34




Shelter in Place Ordinance should be enjoined on an emergency basis pending

judicial review.

                                         53.

      Plaintiff is entitled to a final declaratory judgment that the Shelter in Place

Ordinance is an ultra vires act, an abuse of police powers, unconstitutional, void, and

unenforceable by the Defendants. See Ga. Const. Art. I, § 2, Para. V. (“Legislative

acts in violation of this Constitution or the Constitution of the United States are void,

and the judiciary shall so declare them.”)

                                   COUNT TWO:
VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE UNITED
 STATES CONSTITUTION AND THE CONSTITUTION OF THE STATE
                      OF GEORGIA
                                         54.

      Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs.

                                         55.

      The Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution provides that no State shall “deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1.

                                         56.

      Similarly, the Georgia Constitution provides that “[n]o person shall be denied

the equal protection of the laws.” Ga. Const. Art. I, § I, Para. II.
                                          - 24 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 25 of 34




                                       57.

      “Arbitrary and irrational discrimination violates the Equal Protection Clause

under even [the] most deferential standard of review.” Bankers Life & Cas. Co. v.

Crenshaw, 486 U.S. 71, 83 (1988).

                                       58.

      The Shelter in Place Ordinance arbitrarily and irrationally discriminates

against “non essential” businesses, and leads to subjective results. These subjective

results are best demonstrated by the Commission continuing to change the

definitions of “non essential” businesses versus “essential” businesses. Compare

Exhibit C to Exhibit B.

https://www.athensclarkecounty.com/DocumentCenter/View/67309/List-of-

Businesses-Considered-Essential-and-Not-Considered-Essential (updating the list

to includes gun stores as essential businesses). These changes are being made

without any commission meetings, votes, or public hearings and are based on the

subjective opinions of an unknown source.

                                       59.

      There is no rational basis to enforce Shelter in Place Ordinance violations in

“non essential” businesses because Clarke County residents are just as likely to be

exposed to the Coronavirus in an “essential” business as they would be in a “non

essential” business. The Athens-Clarke County Commission has not shown how the


                                        - 25 -
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 26 of 34




closure of all “non essential” businesses in Athens-Clarke County is the most

efficient and practical means for the prevention and suppression of the Coronavirus.

                                         60.

      This Court should hold that the Shelter in Place Ordinance violates Plaintiffs’

right to equal protection under the U.S. Constitution and the Constitution of the State

of Georgia.

  COUNT THREE: VIOLATION OF THE DUE PROCESS CLAUSES OF
  THE U.S. CONSTITUTION AND CONSTITUTION OF THE STATE OF
                         GEORGIA
                                       61.
      Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs.

                                         62.

      The Fourteen Amendment to the U.S. Constitution provides in part that “nor

shall any state deprive any person of life, liberty, or property, without due process

of law.”

                                         63.

      Likewise, the Georgia Constitution provides that the “[p]rotection to person

and property is the paramount duty of government and shall be impartial and

complete.” Ga. Const. Art. I, § I, Para. II.




                                          - 26 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 27 of 34




                                       64.

      “Liberty” and “property” include the right to work in one’s chosen

occupation. e.g. Allgeyer v. Louisiana, supra. Indeed, “the right to work for a living

in the common occupations of the community is of the very essence of the personal

freedom and opportunity that it was the purpose of the [Fourteenth] Amendment to

secure.” Truax v. Raich, 239 U.S. 33, 41 (1915).

                                       65.

      It is beyond the power of Athens-Clarke County to interfere with Plaintiffs’

and their employees’ liberty and property interests by working in their chosen

occupation because the Shelter in Place Ordinance is not narrowly tailored to a

compelling government interest.

                                       66.

      Thus, the Court should find that the Shelter in Place Ordinance

unconstitutionally deprives Plaintiffs and their employees of their liberty and

property without due process of law.

                     COUNT FOUR:
    EMERGENCY INJUNCTION AND DECLARATORY JUDGMENT

                                       67.

      Plaintiffs incorporate the allegations of the preceding paragraphs by reference.




                                        - 27 -
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 28 of 34




                                         68.

      Under O.C.G.A. § 9-4-2, “[i]n cases of actual controversy, the respective

superior courts of this state shall have power, upon petition or other appropriate

pleading, to declare rights and other legal relations of any interested party petitioning

for such declaration, whether or not further relief is or could be prayed; and the

declaration shall have the force and effect of a final judgment or decree and be

reviewable as such.”

                                         69.

      There is an actual controversy between Plaintiffs and Defendants as the

Shelter in Place Ordinance unlawfully purports to restrict their business and

employment. The arbitrary list, which is subject to change without any notice,

meeting, or vote, leaves Plaintiffs unsure as to whether their jobs and businesses are

essential so that they may continue to exercise their rights.

                                         70.

      Sections 11 and 12 of the Shelter in Place Ordinance state, in relevant parts,

the following:

      Covered businesses: Any violation of this Order by covered businesses
      shall be considered ordinance violations subject to the general penalty
      provision outlined in Section 1-1-5 of the Official Code of Athens-
      Clarke County.
      The Mayor and Commission hereby direct the manager of the Unified
      Government of Athens-Clarke County, Georgia to return to the Mayor

                                          - 28 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 29 of 34




      and Commission by no later than Friday March 27, 2020, a report
      setting forth fiscal support recommendations for residents, including
      modifications to the Unified Government’s fines, fees, and charges.
                                         71.
      Plaintiffs are uncertain as to their rights. Plaintiffs believe the Shelter in Place

Ordinance is unconstitutional and its arbitrary enforcement should be enjoined on an

emergency basis pending judicial review.

                                         72.

      Notwithstanding the Shelter in Place Ordinance’s unconstitutionality,

Defendants have published their intent to enforce any purported violation of the

Shelter in Place Ordinance with fines or jail time.

                                         73.

      Plaintiffs are entitled to a final declaratory judgment that the Shelter in Place

Ordinance is unconstitutional, void, and unenforceable by the Defendants.

  COUNT FIVE: EMERGENCY INTERLOCUTORY AND PERMANENT
  INJUNCTION AS TO VIOLATION OF THE SECOND AMENDMENT
    AND GEORGIA LAW AS TO THE RIGHT TO BEAR ARMS AND
                                         74.

      Plaintiffs incorporate the allegations of the preceding paragraphs by reference.

                                         75.

      As stated above, the Shelter in Place Ordinance fails to list Plaintiff Clyde

Armory’s business, a private gun store that is involved in the sale and trade of guns


                                          - 29 -
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 30 of 34




and ammunitions to Athens-Clarke County Citizens and Citizens of surrounding

counties; Plaintiff Family Chiropractic, a business which serves patients with

various medical problems; and Athens Marine, a vessel dealership which inspects

and services watercraft for various agencies and fire and rescue departments as

essential businesses. Although presumably Defendant ACC is attempting to correct

this unconstitutional ordinance by constantly updating its list of essential businesses,

Defendant ACC has not taken any official act in order to amend the Stay in Place

Ordinance.

                                        76.

      O.C.G.A. §38-3-51(d)(8) which deals with the emergency powers of the

Governor, specifically excludes his ability to “suspend or limit the sale…of any

firearms or ammunition or any component thereof.” Therefore, if the Governor is

excluded from suspending the sale of any firearms and ammunition under Georgia

Law, the exclusion would apply to Defendant ACC.

                                        77.

      O.C.G.A. §38-3-58(a) states defines essentials as goods that are consumed or

used as a direct result of a state of emergency declared by the Governor or that are

consumed or used to preserve, protect, or sustain life, health, safety, or economic

well-being. Therefore, by failing to define Plaintiffs’ businesses as an essential




                                         - 30 -
        Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 31 of 34




business, the Shelter in Place Ordinance’s definition of essential businesses is in

direct contradiction to Georgia Law.

                                       78.

      The Second Amendment of the United States Constitution protects an

individual’s right to bear arms. By Defendant ACC failing to include Plaintiff Clyde

Armory’s business as an essential business in the Shelter in Place Ordinance, the

Shelter in Place Ordinance is unconstitutional.

                                       79.

      Plaintiffs will suffer irreparable injury, in the form of damage to its

employment relationships, customer relationships and right to work, if the Court

does not enjoin Defendant from enforcing the Shelter in Place Ordinance.

                                       80.

      The injuries to Plaintiffs and other business owners and employees in ACC

outweigh any potential harm to Defendants from being enjoined.

                                       81.

      There is a substantial likelihood that Plaintiff will prevail on the merits, as

reflected by Defendant ACC’s statements on its website.

                                       82.

      Enjoining enforcement of the Shelter in Place Ordinance will not disservice

the public interest.


                                        - 31 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 32 of 34




                                        83.

      Plaintiffs are entitled to an emergency interlocutory injunction to prevent

further harm pending adjudication on the merits.

                                        84.

      Plaintiffs are entitled to a permanent injunction restraining Defendants from

enforcing the Shelter in Place Ordinance.

               COUNT SIX: COSTS AND ATTORNEY’S FEES

                                        85.

      Plaintiffs incorporate the allegations of the preceding paragraphs by reference.

                                        86.

      Plaintiffs are entitled to recover their costs of litigation from Defendants

pursuant to the Civil Rights Attorney's Fees Awards Act, 42 U.S.C. § 1988.

                                        87.

      Plaintiffs request that the Court award a reasonable attorneys’ fee as part of

the costs pursuant to the Civil Rights Attorney's Fees Awards Act, 42 U.S.C. § 1988.

      WHRERFORE, Plaintiffs respectfully pray that this Court:

      a) Enter Judgment in its favor;

      b) Declare that the Shelter in Place Ordinance is unconstitutional under the

         United States Constitution and the Constitution of the State of Georgia;




                                         - 32 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 33 of 34




      c) Issue preliminary and permanent injunctions enjoining the Shelter in Place

         Ordinance and enjoining Defendants from enforcing the Shelter in Place

         Ordinance;

      d) Award Plaintiffs their costs and reasonable attorney’s fees pursuant to 42

         U.S.C. § 1988(b) and any other applicable law; and

      e) Award Plaintiffs any further relief that is just and appropriate.

      This 28th day of March, 2020.

                                       EPPS HOLLOWAY DELOACH &
                                       HOIPKEMIER, LLC

                                       By: /s/ Kevin E. Epps
                                           Kevin E. Epps
                                           Georgia Bar No. 785511
                                           Attorney for Plaintiff

                                       By: /s/ J. Edward Allen
                                           J. Edward Allen
                                           Georgia Bar No. 010950
                                           Attorney for Plaintiffs

                                       WILTSHIRE DEFENSE

                                       By: /s/ Morris H. Wiltshire, Jr._______
                                           Morris H. Wiltshire, Jr.
1220 Langford Drive                        Georgia Bar No. 769605
Building 200-100                           Attorney for Plaintiff
Watkinsville, Georgia 30677
kevin@ehdhlaw.com
ed@ehdhlaw.com
mo@wiltshiredefense.com
                                        - 33 -
       Case 3:20-cv-00042-CAR Document 6 Filed 03/28/20 Page 34 of 34




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this date electronically filed this First

Amended Complaint on behalf of Clyde Armory, Inc. with the Clerk of Court using

the CM/ECF system which will automatically send email notification of such filing

to the following counsel of record:

                             COOK & TOLLEY, LLP
                                  Gregory Sowell
                                Edward D. Tolley
                                  V. Aidan Moss
                           gregsowell@cooktolley.com
                             etolley@cooktolley.com
                           vaidanmoss@cooktolley.com

      Respectfully submitted this 27th day of March 2020.

                                      EPPS, HOLLOWAY, DELOACH
                                      & HOIPKEMIER, LLC

                                      By:    /s/ Kevin E. Epps
                                            Kevin E. Epps
                                            Georgia Bar No. 785511
                                            Attorney for Plaintiff

1220 Langford Drive
Building 200-101
Watkinsville, Georgia 30677
(706) 508-4000




                                      - 34 -
